UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                                No. 13-2497


KAVEH S. SHAHI; LESLIE S. SHAHI,

                 Plaintiffs - Appellants,

          v.

PUTNAM LLC,

                 Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, Senior District
Judge. (1:04-cv-02605-JFM; 1:04-md-15863-JFM)


Submitted:    August 25, 2014                 Decided:   September 4, 2014


Before SHEDD, WYNN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kaveh S. Shahi, CLEARY SHAHI & AICHER, P.C., Rutland, Vermont,
for Appellants. James R. Carroll, Peter Simshauser, Eben Colby,
SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP, Boston, Massachusetts,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                   Kaveh    S.   Shahi     and    Leslie     S.      Shahi    (“the    Shahis”)

appeal        from     the       district        court’s     August         26,    2013     order

dismissing           count       IV   of      their      initial      complaint       and    its

November 27, 2013 order dismissing their amended complaint in

their civil action under the Securities Exchange Act of 1934,

the Securities Act of 1933, and Vermont law.                            We affirm.

                   First, the Shahis claim that the district court did

not have jurisdiction over their action as of July 18, 2012, the

date on which the court issued an order directing them to show

cause why their action should not be administratively closed.

The Shahis, however, fail to support this claim in accordance

with        Fed.      R.     App.     P.       28(a)(8)(A)        (“[T]he         [appellant’s]

argument . . . must               contain . . . appellant’s                  contentions      and

the    reasons        for    them,    with       citations      to    the    authorities      and

parts        of     the      record      on      which     the       appellant       relies.”).

We therefore deem this claim abandoned.                           See Wahi v. Charleston

Area        Med.    Ctr.,     Inc.,      562     F.3d    599,     607    (4th      Cir.   2009);

Edwards v. City of Goldsboro, 178 F.3d 231, 241 n.6 (4th Cir.

1999). *



        *
       We decline to consider the Shahis’ contention — premised
on the summary assertions they raise in support of their
jurisdictional claim — that the district court erred in denying
their motion for a suggestion of remand because this contention
(Continued)
                                                  2
            Next, with respect to the district court’s dismissal

of count IV of the Shahis’ initial complaint for a violation of

the Vermont Consumer Fraud Act, Vt. Stat. Ann. tit. 9, § 2453,

we have reviewed the parties’ briefs and the record on appeal

and find no reversible error.               Accordingly, as to that count, we

affirm   for      the     reasons         stated     by     the     district      court.

Shahi v. Putnam     LLC,     No.     1:04-cv-02605-JFM             (D. Md.    Aug.   26,

2013).

            With respect to the district court’s dismissal of the

amended complaint, we also find no reversible error.                          Counts I,

II, and V of the amended complaint — which sought relief under

the Vermont Securities Act, Vt. Stat. Ann. tit. 9, § 5501, and

Section 12 of the Securities Act of 1933, 15 U.S.C. § 77l(a)(2),

were   properly    dismissed,        as    the     Shahis    did    not   plead   these

counts with the particularity required by Fed. R. Civ. P. 9(b).

Count III of the amended complaint — which sought “rescission”

under Vermont common law — fails because rescission is a remedy

under Vermont law, not a cause of action.                     Wilk Paving, Inc. v.

Southworth Milton, Inc., 649 A.2d 778, 783 (Vt. 1994).                         Finally,

we deem waived the Shahis’ challenge to the district court’s

dismissal   of    count    IV   of    the       amended     complaint     because    the



is raised for the first time in their reply brief.                           Yousefi v.
INS, 260 F.3d 318, 326 (4th Cir. 2001) (per curiam).



                                            3
Shahis fail to provide a clear argument as to how or why the

district court erred in dismissing this count.               See Belk, Inc.

v. Meyer Corp., U.S., 679 F.3d 146, 153 n.6 (4th Cir. 2012).

We therefore    affirm    the   district    court’s     dismissal    of   the

amended complaint.

            We dispense with oral argument because the facts and

legal    contentions    are   adequately   presented    in   the    materials

before   this   court   and   argument   would   not   aid   the   decisional

process.

                                                                     AFFIRMED




                                     4